Exhibit 10.20
American
Commercial Lines
1701 East Market Street, Jeffersonville, IN 47130-4717
January 6, 2011
Paul Bridwell
16585 Via Floresta
Pacific Palisades, CA 90272
Dear Paul:
We are pleased to extend this offer of employment to you for the position of
Chief Restructuring Officer at ACL; reporting to Mike Ryan, Chief Executive
Officer. Below is an outline of the conditions of your offer and the
compensation and benefits package that the company is offering for your
consideration:
Position: Chief Restructuring Officer located in Jeffersonville, IN
Position Responsibilities: In this role you will work with the CEO and other
members of the ACL management team to drive significant operational performance
improvements in the business for the duration of your assignment. It is expected
this will involve extensive interaction at all levels of the ACL organization as
you drive improvement initiatives.
Salary Grade / Base Annual Salary: Grade 19/ $400,000. Your salary will be paid
on a semi-monthly basis, in accordance with ACTA payroll practice and procedures
for salaried employees. Your salary will be subject to change from time to time
based upon your job performance.
Annual Incentive Plan:
Effective January I, 2011, you will be eligible to participate in the Annual
Incentive Plan set forth in 2011 at a target rate of 70% of actual base
earnings. In 2011, 30% of the target bonus will be guaranteed. The guaranteed
portion will be paid quarterly at the end of each calendar quarter employed by
the company ($30,000 per calendar quarter). The balance of the target bonus
earned will be paid on the same timeline as management,
Long-Term Incentive Plan: You will be eligible to participate in the
Management-Level Equity Plan. You will receive an award equal to 70% of the
units allocated to the COO.
The ACL compensation structure is subject to change at any time.
Performance Planning: Performance planning is a key factor in ensuring your
further personal development and progression. Paul, you will meet with Mike Ryan
to discuss and document your performance objectives.
Offer is contingent upon: This employment offer is contingent upon successful
completion of a background investigation and a pre-employment drug screen. ACL
has the right to conduct a

 



--------------------------------------------------------------------------------



 



post employment background check to determine the accuracy of the information
provided in your employment application and to determine your fitness for duty
with respect to any position within ACL. Additionally, ACL has the right to
terminate your employment at any time if it discovers that you have provided
incomplete, untrue or misleading answers in your employment application or on
any other employment related documents or forms at any time during your
employment.
Employee Benefits: As a salaried employee you will be eligible to participate in
company-sponsored employee benefit programs that include, but are not limited
to, ACL’s group medical, dental, vision, short-term disability, long-term
disability, and life insurance on your starting data of employment. You will be
eligible to participate in the retirement savings plans after completing thirty
(30)’calendar days of employment, Details of the benefit programs are contained
in the benefit guides and summary plan descriptions provided to you.
Vacation: You will be eligible for three (3) weeks of vacation each calendar
year beginning in 2011. Vacation days will accrue on an “as-you-go” basis,
meaning for every month of employment you will accrue 1112 of your annual
vacation allotment. Vacation scheduling is subject to ACL’s salaried vacation
policy.
Expenses:
As discussed, the position is travel intensive. You will be expected to be
onsite at ACL most weeks, All reasonable and necessary travel, lodging, meals
and other related business expenses incurred by you in the course of performing
your duties as the Chief Restructuring Officer shall be reimbursed, In addition,
you will be reimbursed for the expenses incurred by you for travel, lodging, and
meals while living near the Company.
Return of Company Property:
Upon termination of your employment for any reason, you agree to return
immediately to ACL all documents, property, software, materials, information and
other records of the Company or a Platinum Equity, LLC affiliate or Platinum
Equity, LLC (individually and collectively, the “Group”), and all copies
thereof, within your possession, custody or control, including but not limited
to any materials containing trade secrets or confidential information of the
Group.
Trade Secrets/Confidentiality:
You agree not to disclose any trade secrets or confidential information of the
Group to anyone else and to hold this information in confidence and use it
solely on a need-to-know basis in the course of performing services for the
Group. Except in the performance of services for the Group, you will not
reproduce, distribute, transmit, reverse engineer, decompile, disassemble, or
transfer, directly or indirectly, in any form, or for any purpose, any trade
secrets or confidential information of the Group. The obligations of this
paragraph shall continue during the term of your employment with the Group and
(i) with respect to trade secrets, for so long as such information constitutes a
trade secret under applicable law, and (ii) with regard to confidential
information, for a period of three (3) years after the termination of your
employment for any reason. As used in this letter, the term “trade secrets”
means any information (whether or not reduced to writing and including any
information recorded by any means) of or concerning the Group or any of their
respective officers, directors, owners, employees, licensors, suppliers,

 



--------------------------------------------------------------------------------



 



customers or joint venture partners that derives economic value, actual or
potential, by not being generally known to, and not being readily ascertainable
by proper means by others, including, without limitation: information contained
in any prospect list, employee list, contact list or other database; information
concerning banking or investment banking relationships; information included in
any non-public documentation concerning transactions completed by the Group
(including information included in any “bound volumes” and document clips);
information concerning the terms of any debt or equity financings; information
concerning compensation and other employment policies and practices; information
concerning the business methods, ownership, operations, financial performance,
assets or liabilities (including contingent liabilities) of the Group;
information concerning strategic, financial, marketing or product plans;
technical data; and computer programs.
Non-Solicitation:
You agree that, except with the Company’s written consent, for a period of
twelve (12) months immediately following termination of your employment with the
Company for any reason, you will not, directly or indirectly, either for your
own account or for or on behalf of any other person or entity, call upon,
contact or attempt to effect any transaction with any acquisition candidate,
customer or prospect that was being pursued by the Company (or of which you
otherwise became aware or with which you had any contact) during the six
(6) month period immediately preceding the termination of your employment. You
also agree that you will not contact, solicit or recruit, or assist others in
contacting, soliciting or recruiting for employment, any person who is or was an
employee of the Group during the six (6) month period immediately preceding the
termination of your employment with the Company, in an attempt to have such
person terminate their employment relationship with the Group or to work in any
capacity in any other corporation, association, or entity or business.
General:
You agree that the provisions of this letter are severable; and, if any portion
thereof shall be declared unenforceable, the same shall not affect the
enforceability of all other provisions hereof. It is the intent of the parties
to this letter that if any portion of this letter contains provisions which are
held to be unreasonable, then in such event, a court shall fix the terms of such
agreement or shall enforce the terms and provisions hereof to the extent deemed
reasonable by the court.
Start Date: January 1, 2011.
Paul, I am very excited about offering you this opportunity. We believe you will
make significant contributions toward our future success. Please indicate your
acceptance by signing in the space provided below and return to Rich Spriggle or
scan to rich.spriggle®aclines.com.

 



--------------------------------------------------------------------------------



 



Regards,
Michael P. Ryan
Chief Executive Officer
1701 E. Market Street
Jeffersonville, IN 47130
Work: (812) 288-0238
By signing below, I agree to accept employment with ACL under the terms outlined
herein. I understand and agree that this letter is provided for information
purposes only and does not guarantee employment for any definite duration. I
understand that my employment with the Company is at will and either party can
terminate this relationship at any time with or without cause. You agree to
provide at least two (2) weeks’ notice if you wish to terminate your employment.
I acknowledge that this offer letter represents the entire agreement between
myself and the Company and that no verbal or written agreements, promises or
representation that are not specifically stated in this offer are or will be
binding on the company.

 